Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-18 and 20 are Allowed. 
Claim 19 is Cancelled. 

Reason for Allowance

1. 	The following is an examiner’s statement of reasons for allowance:

As per claim 1,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record : 
A computer method for detecting exposure defects in images, the method comprising: accessing an image; determining, using a first neural network, a binary classification of the image indicating whether or not  the image includes an exposure defect; predicting, using a second neural network and in response to the binary classification indicating that the image includes the exposure defect, an exposure score indicating a level of exposure of the image; generating, based at least in part on the exposure score, an exposure defect classification of the exposure defect , the exposure defect classification including one of an underexposure and an overexposure; and providing the image with an indication of the exposure defect classification.

As per claim 12,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
One or more computer storage media storing computer- useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising: receiving a first set of images, each image of the first set of images labeled as one of a well-exposed image and a defective image; training a neural network using the first set of images; receiving a second set of images, the second set of images including unlabeled images; determining a distribution ratio representing a distribution within the first set of images of the well-exposed images and the defective images; applying the second set of images to the neural network to determine an inference score for each image in the second set of images, the inference score indicating a level of exposure in the corresponding image; Page 4 of 12Application No. 16/888,473Attorney Docket No.: P9516-US/340231 Response Filed 05/25/2022 Reply to Office Action of: 03/31/22 classifying each image in the second set of images as well-exposed image or defective image based at least in part on the distribution ratio and the inference scores; and retraining the neural network using the second set of images and the classifying.

As per claim 18,   The following  underline  limitation  within the claim  are not  taught by  the prior art on record :
An exposure defect detection system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; a exposure defect detection environment configured to use the one or more hardware processors to: receive a set of images; determine a subset of the images that include exposure defects based at least on applying the set of images to one or more neural networks to determine an exposure score for each image of the subset of images, the exposure score indicating a level of exposure defect in the corresponding image; classify each of the exposure defects  based at least in part on the exposure score for a corresponding image in the subset; and provide  at least one image of the subset of images and the corresponding level of exposure defect.

Regarding Claim 1: Claim 1 is   rejected over Ning Yu (NPL Doc: "Learning to Detect Multiple Photographic Defects," 07 May 2018, 2018 IEEE Winter Conference on Applications of Computer Vision (WACV), Pages. 1387-1394 in view of Tsunoda et al.  (USPUB 20190005356) teaches A computer method for detecting exposure defects in images, the method comprising: accessing an image; determining, using a first neural network,… the exposure defect classification including one of an underexposure and an overexposure; and providing the image with an indication of the exposure defect classification. (detailed rejection of the claim mentioned within Office Action dated 02/08/2022) within claim 1,  but does not teach the amended  limitations  as mentioned within the claim  " a binary classification of the image indicating whether or not  the image includes an exposure defect; predicting, using a second neural network and in response to the binary classification indicating that the image includes the exposure defect, an exposure score indicating a level of exposure of the image; generating, based at least in part on the exposure score, an exposure defect classification of the exposure defect ,”

Regarding Claim 12: Claim 12  was Allowed  on  office action  detailed on 02/08/2022  since prior art on record does not teach the underline limitations :“determining a distribution ratio representing a distribution within the first set of images of the well-exposed images and the defective images; applying the second set of images to the neural network to determine an inference score for each image in the second set of images, the inference score indicating a level of exposure in the corresponding image; Page 4 of 12Application No. 16/888,473Attorney Docket No.: P9516-US/340231 Response Filed 05/25/2022 Reply to Office Action of: 03/31/22 classifying each image in the second set of images as well-exposed image or defective image based at least in part on the distribution ratio and the inference scores; and retraining the neural network using the second set of images and the classifying.”

Regarding Claim 18: Claim 18 is   rejected over Ning Yu (NPL Doc: "Learning to Detect Multiple Photographic Defects," 07 May 2018, 2018 IEEE Winter Conference on Applications of Computer Vision (WACV), Pages. 1387-1394 in view of Tsunoda et al.  (USPUB 20190005356) teaches An exposure defect detection system comprising: one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors; a exposure defect detection environment configured to use the one or more hardware processors to: receive a set of images; (detailed rejection of the claim mentioned within Office Action dated 02/08/2022) within claim 18,  but does not teach the amended  limitations  as mentioned within the claim  " determine a subset of the images that include exposure defects based at least on applying the set of images to one or more neural networks to determine an exposure score for each image of the subset of images, the exposure score indicating a level of exposure defect in the corresponding image; classify each of the exposure defects  based at least in part on the exposure score for a corresponding image in the subset; and provide  at least one image of the subset of images and the corresponding level of exposure defect.”

3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637